ITEMID: 001-90049
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF BELASHEV v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 3;Violations of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 5. The applicant was born in 1961 and lived until his arrest in Moscow.
6. On 1 April 1997 a statue of Russia’s last Tsar, Nicholas II, was blown up near the village of Tayninskoye in the Mytishchi District of the Moscow Region.
7. On the same day the mass media reported that an organisation called “The Revolutionary Military Council” («Революционный Военный Совет» – hereafter “the RMC”) had claimed responsibility for the destruction of the monument. In the morning of 6 July 1997 newspapers published a statement by the RMC, which claimed that its members were planning to perform “a conditional destruction” of the statue of another Russian Tsar, Peter the Great. According to the RMC, packets of plastic explosives had been planted inside the statue to protest against plans to bury Bolshevik leader Vladimir Lenin’s body. The RMC had planned to explode the bombs at about 6 a.m. but had eventually dropped its plans for fear of injuring innocent victims.
8. Responding to the RMC’s warning, the police found seven explosive devices planted under Peter the Great’s monument near the Kremlin in Moscow. On 6 July 1997, following the discovery of the explosive devices, the Moscow Investigation Department of the Federal Security Service (“the FSB”) instituted criminal proceedings.
9. According to the applicant, since 15 July 1997 he and his wife had been under surveillance by the FSB.
10. On 22 April 1998, at about 9.40 a.m., a group of armed FSB officers arrested the applicant in his office in the Main Department for the Fight against Organised Crime of the Ministry of Internal Affairs of the Russian Federation and brought him to the FSB Investigation Department in Moscow where he was questioned about his participation in the bombings on 1 April and 6 July 1997. An investigator apprised the applicant of his rights as a defendant, including the right to remain silent, and insisted that the applicant should not testify. However, the applicant considered that his silence could be interpreted as “a confession” and decided to make a statement. He claimed that he had nothing to do with the bombings.
11. On the same day the applicant was charged with terrorism and unlawful production of weapons and explosive devices. His detention on remand was authorised and he was escorted to the Lefortovo remand prison, run by the Federal Security Service. The applicant’s detention was subsequently extended on several occasions. His office and flat were searched and his personal belongings and money were seized.
12. On 29 October 1998 the applicant was additionally charged with organising a criminal undertaking, abuse of position, unlawful possession of weapons, abetting forgery of documents and actions aimed at a violent overthrow of the State.
13. On 2 February 1999 the pre-trial investigation was completed and the applicant and his lawyers were granted access to the case file. They finished examining the file on 22 July 1999.
14. On 3 August 1999 a deputy prosecutor of Moscow approved the bill of indictment and the case file was sent to the Moscow City Court for trial.
15. On 23 August 1999 the Moscow City Court fixed the first hearing for 6 September 1999. That hearing was postponed until 4 October 1999 because the presiding judge was involved in other unrelated proceedings. The following two hearings were adjourned because a co-defendant, M., failed to attend.
16. On 12 October 1999 the Moscow City Court remitted the case to the Moscow Prosecutor’s office for additional investigation. The City Court held that the investigating authorities had violated the right of the applicant’s co-defendant to present his defence. That decision became final on 18 November 1999, following an appeal to the Supreme Court of the Russian Federation.
17. On 6 January 2000 the FSB Investigation Department in Moscow received the case file. On the same day the applicant was released on his own recognisance.
18. On 17 May 2001 the new round of pre-trial investigation was completed. Between 24 May and 23 August 2001 the applicant and his lawyers studied the case file. On 31 August 2001 the Moscow Prosecutor approved the bill of indictment and the applicant was committed to stand trial before the Moscow City Court. According to the Government, the case file contained information classified as State secrets.
19. On 17 September 2001 the Moscow City Court, relying on Article 18 of the RSFSR Code of Criminal Procedure and without giving any reasoning, decided to hold the trial in camera. The City Court also dismissed the applicant’s request for a jury trial because other defendants had objected to that request.
20. Between 17 September and 17 December 2001 no hearings were held because the presiding judge, Ms L., was involved in other unrelated proceedings.
21. On 17 December 2001 the Moscow City Court appointed a new presiding judge, Ms K., and two lay judges, Ms L. and Ms C., to sit in the applicant’s case. According to the applicant, he unsuccessfully asked the City Court to hear a Mr G., who allegedly could have testified that the applicant had not been aware of the RMC’s activities.
22. At the hearing on 25 December 2001 the applicant and his lawyer asked the City Court to open the trial to the public. As shown in a copy of the court hearing record, submitted by the Government, the prosecutor objected, noting that the mass media had already misrepresented the facts in the case, that separate criminal proceedings were pending against another defendant and that the case file contained classified information. The City Court dismissed the applicant’s motion, holding as follows:
“... the court does not find grounds for accepting [the motion] because the decision to hold the trial in camera does not violate the requirements of Article 18 of the RSFSR Code of Criminal Procedure and because the examination of the case in camera will guarantee security to the victims, witnesses and other parties to the proceedings, taking into account the character of the charges.”
23. No hearings were held between 1 January and 25 March 2002 because the applicant’s co-defendants and their lawyers were ill. The Government noted that during that period the proceedings were also stayed for seven days because the applicant’s lawyer was ill.
24. On 19 April 2002 the Moscow City Court found the applicant guilty as charged and sentenced him to eleven years’ imprisonment. According to the applicant, the judgment was not pronounced publicly. The Government submitted a videotape containing news reports by three major TV companies, ORT, TVTS and NTV, which had covered the story on the applicant’s trial. The TV reports showed a crowded courtroom during the footage of the pronouncement of the judgment. It appears that a number of reporters and persons supporting the applicant and his co-defendants were present when the judgment was pronounced.
25. The applicant and his lawyers appealed against the conviction, arguing, in particular, that the trial had been held in camera although no evidence examined by the City Court could have been considered to contain State secrets.
26. On an unspecified date the Supreme Court of the Russian Federation scheduled an appeal hearing for 26 February 2003. The applicant alleged that he had not been allowed to have a meeting with his lawyer before the appeal hearing and that he had only been notified of that hearing twenty minutes before it had started. As shown in material submitted to the Court, on 18 February 2003 the lawyer visited the applicant and notified him that the appeal hearing had been listed for 26 February 2003. On 18 February 2003 the applicant’s lawyer lodged with the Supreme Court an amendment to the statement of appeal.
27. On 26 February 2003 the Supreme Court held the appeal hearing by way of video conference. The applicant was represented by two counsels, Mr V. Chernikov and Mr G. Zhuravlyov. At the beginning of the appeal hearing the presiding judge read out a letter addressed to the Supreme Court by a co-defendant of the applicant, Mr S. The latter alleged that the applicant had threatened him and his family members and that Mr V. Chernikov had represented Mr S. at the trial and, thus, should not have acted as the applicant’s counsel. The Supreme Court dismissed Mr V. Chernikov from the proceedings.
28. On the same day the Supreme Court delivered the judgment. It excluded the charge of forgery of documents because the statutory limitation period had expired, upheld the remaining conviction and reduced the applicant’s sentence by six months. In response to the applicant’s complaint about the trial in camera, the Supreme Court noted only that the proceedings had been held in accordance with the requirements of Article 18 of the Code of Criminal Procedure.
29. The applicant alleged that from the day of his arrest on 22 April 1998 until his release on 6 January 2000 he had been detained in appalling conditions in the Lefortovo remand prison. On a number of occasions he was placed in a solitary confinement cell. Warders often humiliated and threatened him.
30. On 19 April 2002, at about 11.30 p.m., the applicant was taken to detention facility no. IZ-77/3 (commonly known as “Krasnaya Presnya”) in Moscow. He remained in that facility until 11 April 2003 when he was transferred to a correctional colony in the Ryazan Region.
31. According to certificates issued on 1 June 2006 by the director of the facility and produced by the Government, from 19 to 23 April 2002 the applicant was kept in cell no. 11 which measured 12.8 square metres and accommodated 3 inmates. After 23 April 2002 he stayed in cells nos. 523 and 524 which measured 32.8 square metres. The cells had 24 sleeping places and housed from 16 to 21 detainees. The Government further submitted that at all times the applicant had had an individual bunk and bedding.
32. The applicant did not dispute the cell measurements. He alleged, however, that he had shared cell no. 11 with three detainees and that bigger cells had housed 30 to 40 inmates. At some point, for two weeks the applicant shared a cell with 47 other detainees. Given the lack of beds, inmates had slept in shifts. No bedding or blankets were provided.
33. The Government, relying on the information provided by the director of the facility, submitted that all cells were equipped with a lavatory pan, a tap, a sink and ventilation shaft. The lavatory pan was separated from the living area by a one-metre-high partition. Cell no. 11 had a window which measured 94 centimetres in length and 89 centimetres in width. The bigger cells had two windows with the same measurements. The windows had a casement. Inmates could request warders to open the casement to bring in fresh air. However, until the end of 2002 the windows were covered with metal shutters blocking access to natural light and air. The cells were equipped with lamps which functioned day and night. Inmates were allowed to take a shower once a week for fifteen minutes. The cells were disinfected once a week. A central-heating system was installed in the building. The Government further stated that the applicant was given food three times a day “in accordance with the established norms”. Medical personnel at the facility checked the quality of the food three times a day and made entries in registration logs. The applicant had at least a one-hour walk daily.
34. According to the Government, detainees, including the applicant, were provided with medical assistance. They had regular medical check-ups, including X-ray examinations, blood tests, and so on. On his admission to the detention facility the applicant was examined by a doctor who noted that the applicant was healthy. On 18 October 2002 the applicant complained to the prison doctor of a severe skin itch. The doctor diagnosed dermatitis and prescribed treatment. On 20 January 2003 the applicant again complained of skin rash on the back, stomach and hips and was diagnosed with disseminated dermatitis and scabies. He was transferred to the venereal department of the facility hospital, where he was treated for ten days. The Government gave a detailed description of the treatment administered to the applicant, including the type of medicine, dose and frequency. They also furnished a copy of the applicant’s medical record and medical certificates.
35. The applicant disagreed with the Government’s description and submitted that the sanitary conditions had been unsatisfactory. The cells were infested with insects but the administration did not provide any insecticide. The windows were covered with metal blinds which blocked access to natural light and air. The applicant pointed out that the Government did not dispute that the blinds had only been removed some time at the end of 2002, that is after he had already been detained in that facility for more than seven months. It was impossible to take a shower as inmates were afforded only fifteen minutes and two to three men had to use one shower head at the same time. Inmates had to wash and dry their laundry indoors, creating excessive humidity in the cells. Inmates were also allowed to smoke in the cells. The lavatory pan was separated from the living area by a partition affording no privacy to inmates. No toiletries were provided. The food was of poor quality and in scarce supply. The applicant further argued that he had not been adequately treated after he had been discovered to be suffering from skin diseases. His skin condition deteriorated so severely that he was transferred to the prison hospital. Following several complaints to various officials, the applicant started to receive treatment. The applicant further alleged that he had not been allowed to have meetings with his wife and child.
36. In 1998, 2000 and 2001 newspapers published a number of articles covering criminal proceedings against the applicant. He was called “a criminal” and “a terrorist” in the articles.
37. In 1998 a press office of the FSB Moscow Department held two press conferences. Another press conference was held by a higher ranking FSB official, Mr Z. At the press conferences officials described the applicant as “a criminal who had committed the offence”. Mr Z. also gave an interview to a TV company. During that interview Mr Z. called the applicant “a perpetrator” and “a criminal”.
38. Article 18 of the RSFSR Code of Criminal Procedure (in force until 1 July 2002, “the CCrP”) provided for public hearings in all cases “unless the interests of the protection of State secrets required otherwise”. A hearing in camera was also allowed on the basis of a reasoned court decision in cases concerning crimes committed by individuals under the age of 16, in cases concerning sexual criminal offences, and in other cases in order to prevent dissemination of information on the intimate spheres of lives of persons participating in such cases. Pronouncement of a judgment was to be made publicly in every case.
39. The Constitution of 12 December 1993 provides:
“3. Laws shall be officially published. Unpublished laws are not to be applied. No legal acts interfering with the rights, freedoms and obligations of a man and citizen may be applied unless they are officially published and publicly available”.
“4. Everyone has the right to freely search, obtain, impart, generate and disseminate information by all lawful means. The list of information constituting State secrets shall be laid down in a federal law.”
40. On 21 July 1993 the State Secrets Act (Law no. 5485-1) was enacted. Section 5 provided as follows:
“The following information may be classified as a State secret:
(1) information in the military field...
(2) information in the field of the economy, science and engineering...
(3) information in the field of foreign policy and trade:
(4) information in the field of intelligence and counter-intelligence services and investigating activities...”
41. Section 9 described the procedure for classification of information as State secrets. Authority to classify information was delegated to the heads of State agencies. The Act did not contain a list of such officials, which was to be approved by the President. The President was also to approve a List of information classified as State secrets, which was to be officially published.
42. On 20 December 1995 the Constitutional Court examined the compatibility of the State Secrets Act with the Constitution and found as follows:
“4... The State may classify as State secrets information in the field of defence, economic and other activities, disclosure of which may undermine national defence and the security of the State. In this connection Article 29 § 4 of the Constitution provides that the list of information constituting State secrets is to be adopted in the form of a federal law. The State may also determine provisions and measures for the protection of State secrets, including by means of establishing criminal liability for its disclosure and communication to a foreign State.
....
The requirements of Article 29 § 4 of the Constitution are fulfilled by the State Secrets Act of 21 July 1993, which defines the concept of State secrets and indicates the information that may be classified as State secrets.”
43. Section 22 of the Detention of Suspects Act (Federal Law no. 103-FZ of 15 July 1995) provides that detainees should be given free food sufficient to maintain them in good health according to standards established by the Government of the Russian Federation. Section 23 provides that detainees should be kept in conditions which satisfy sanitary and hygienic requirements. They should be provided with an individual sleeping place and given bedding, tableware and toiletries. Each inmate should have no less than four square metres of personal space in his or her cell.
44. The European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (CPT) visited the Russian Federation from 2 to 17 December 2001. The section of its Report to the Russian Government (CPT/Inf (2003) 30) dealing with the conditions of detention in temporary holding facilities and remand establishments and the complaints procedure read as follows:
“b. temporary holding facilities for criminal suspects (IVS)
26. According to the 1996 Regulations establishing the internal rules of Internal Affairs temporary holding facilities for suspects and accused persons, the living space per person should be 4 m². It is also provided in these regulations that detained persons should be supplied with mattresses and bedding, soap, toilet paper, newspapers, games, food, etc. Further, the regulations make provision for outdoor exercise of at least one hour per day.
The actual conditions of detention in the IVS establishments visited in 2001 varied considerably.
...
45. It should be stressed at the outset that the CPT was pleased to note the progress being made on an issue of great concern for the Russian penitentiary system: overcrowding.
When the CPT first visited the Russian Federation in November 1998, overcrowding was identified as the most important and urgent challenge facing the prison system. At the beginning of the 2001 visit, the delegation was informed that the remand prison population had decreased by 30,000 since 1 January 2000. An example of that trend was SIZO No 1 in Vladivostok, which had registered a 30% decrease in the remand prison population over a period of three years.
...
The CPT welcomes the measures taken in recent years by the Russian authorities to address the problem of overcrowding, including instructions issued by the Prosecutor General’s Office, aimed at a more selective use of the preventive measure of remand in custody. Nevertheless, the information gathered by the Committee’s delegation shows that much remains to be done. In particular, overcrowding is still rampant and regime activities are underdeveloped. In this respect, the CPT reiterates the recommendations made in its previous reports (cf. paragraphs 25 and 30 of the report on the 1998 visit, CPT (99) 26; paragraphs 48 and 50 of the report on the 1999 visit, CPT (2000) 7; paragraph 52 of the report on the 2000 visit, CPT (2001) 2).
...
125. As during previous visits, many prisoners expressed scepticism about the operation of the complaints procedure. In particular, the view was expressed that it was not possible to complain in a confidential manner to an outside authority. In fact, all complaints, regardless of the addressee, were registered by staff in a special book which also contained references to the nature of the complaint. At Colony No 8, the supervising prosecutor indicated that, during his inspections, he was usually accompanied by senior staff members and prisoners would normally not request to meet him in private “because they know that all complaints usually pass through the colony’s administration”.
In the light of the above, the CPT reiterates its recommendation that the Russian authorities review the application of complaints procedures, with a view to ensuring that they are operating effectively. If necessary, the existing arrangements should be modified in order to guarantee that prisoners can make complaints to outside bodies on a truly confidential basis.”
VIOLATED_ARTICLES: 3
6
VIOLATED_PARAGRAPHS: 6-1
